                                                                       r1
            IN THE UNITED STATES DISTRICT COURT PGR              U.S.DISn- iCTCOUSI
                                                                   SAVANNAH D!V.
                 THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION                    2013nFf:3O AM

ALEXANDRIA M. CLAYTON,
                                                               CLERK
                                                                   SD.BIST. OF GA. ' -
     Plaintiff,

V.                                         CASE NO. CV415-93


SAVANNAH CHATHAM METROPOLITAN
POLICE DEPARTMENT; OFFICER
RANDY VEAL, individually and
in his official capacity;
CPT. MIKE WILKINS,
individually and in his
official capacity; CPT. DEVON
ADAMS, individually and in
his official capacity;
SANTANA WILLIS, Patrol
Officer, individually and in
his official capacity; BETH
ROBINSON, Human Resource
Director, individually and in
her official capacity; SYLVIA
PERRY, Employee Relations
Coordinator, individually and
in her official capacity;
STEPHANIE CUTTER,
individually and in her
official capacity; CHIEF
WILLIE LOVETT, individually
and in his official capacity;
CHATHAM COUNTY, GEORGIA; and
CITY OF SAVANNAH, by and
through the Mayor and
Aldermen;

     Defendants.




                               ORDER


     Before      the   Court   is   the   parties'    Stipulation      of

Dismissal   of    Claims    against   Defendant      Michael   Wilkins.
